By the Court, Crockett, J.:
It clearly appears from the findings that the demanded premises are included; first, within the decree of confirmation by which the title of José Serrano to the “ Canada de los Alisos ” was finally confirmed; second, within the final official survey as made on the ground; third, within the plat of the survey, incorporated into and made a part of the patent." On the margin of the plat is a table of courses and distances, purporting to define the boundaries as exhibited on the plat. But the-Court below finds that if these courses and distances be followed, they will not correspond with the visible monuments shown on the plat, and actually found on the ground, and are so irreconcilably in conflict with them, that one or the other must, in a great measure, be disregarded. It further appears that some of the monuments are not at the points indicated on the plat, but are, in fact, located on other portions of the lines. The Court, therefore, adopted the courses and distances called for and disregarded the monuments as the only feasible method of giving effect to the locative calls of the patent. By pursuing this course, the demanded premises are excluded from the patent, and judgment was entered for the defendants.
Among other facts, the Court finds that the Los Angeles road was designated both in the original grant and testimonio of juridical possession as one of the boundaries of the rancho; and the decree of confirmation, embodied in the patent, refers to these “for a more particular and further description of the said lands.” This road is correctly located on the plat as the southeastern boundary of the rancho; but on the theory adopted by the Court below, was entirely disregarded, for the reason that its location does not correspond with the courses and distances found in the patent. The whole difficulty in the case proceeds from the fact that the monument indicated on the plat as the initial point of the survey, is not in fact located at that point; but at another in the line of the survey, distant from the first, seventy-six chains; and the monuments actually existing on the twelfth line are transposed on the plat. For example: *55that line is represented on the plat as terminating at a “forked live oak A, No. 13,” on the Los Angeles road, in San Diego Valley; whereas there is in fact no forked live oak at that point, bat there is one at the other end of the line, and the San Diego Valley is also near the opposite end of the line, about eight miles distant. But the road is otherwise correctly located. It is apparent from the findings that this confusion resulted from the fact that the survey was conducted by two surveyors running the lines in opposite directions until they met, and in making the plat from the-field notes, the monument at the initial point was wrongly located, and other monuments were transposed as already indicated. But notwithstanding these errors, the controlling fact remains that the Los Angeles road is the southeastern boundary of the rancho, as shown by the-grant, the act of juridical possession, the final survey on the ground, the decree of confirmation and the plat embodied in the patent. The survey, as shown by the plat,' commenced at this road, and the twelfth course terminates at the road, which is pursued thence to the point of commencement. If the courses and distances called for in the patent be pursued, regardless of all the intervening monuments, the land in controversy would be excluded; but if one line, which was evidently omitted by mistake, be supplied, the survey would close and would include the demanded premises. In determining the location, the plat of the survey, which is a part of the patent, is often entitled to as much, and perhaps to more weight than the courses and distances. (Vance v. Fore, 24 Cal. 435.) In all cases of conflicting description the object of the Court is to ascertain the intention of the parties, and the entire description contained in the instrument should be resorted to for the purpose of ascertaining the intention. (Pierce v. Crandall, 34 Cal. 334.) Courts will give effect to every part of the description if possible; but if this cannot be done they reject that which is repugnant to the general intent of the instrument. (More v. Massini, 37 Cal. 432.) In the case last cited the land was bounded in the grant and in the decree of confirmation by the sea shore; but the survey and patent included a part *56of the bed of the ocean, and we held that on the face-of the patent enough appeared to justify the conclusion that it was not intended to grant to the patentee a portion of the bed of the ocean entirely outside of the original grant. For like reasons we think it sufficiently appears from the patent in this case that the tract intended to be granted to Serrano is bounded on the southeast by the Los Angeles road, and includes the premises in the controversy. This is a controlling monument in the description, and if the courses and distances cannot be otherwise reconciled with it, the omitted line of the survey will be supplied by intendment rather than that the obvious intent of the grantor should be frustrated.
Judgment reversed, and cause remanded with directions to the Court below to enter judgment for the plaintiffs on the findings.